t c memo united_states tax_court frank anthony colonna petitioner v commissioner of internal revenue respondent docket no filed date frank anthony colonna pro_se k elizabeth kelly for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for default judgment respondent’s motion we shall grant respondent’s motion petitioner resided in illinois at the time he filed the petition in the petition petitioner indicated that he disagreed with the determinations in the notice_of_deficiency dated date that respondent issued to him for his taxable years and and that he attached to the petition in support of that disagreement petitioner alleged in the petition i disagree with this irs determination for the following facts plea agreement was approved signed by all parties to the amount owed the amount was completed by my accountant and audited by federal irs agents and agreed upon by irs agents in federal court on date and judgment was signed by judge harry leinenweber on date in the answer respondent responded to the above-quoted allegations of petitioner as follows first sentence admits petitioner disagrees with respondent’s determination denies remaining material allegations of fact if any second third and fourth sentences admits that petitioner entered into a plea agreement in which he admitted to knowingly and willfully failing to report income in tax years and denies that respondent was a party to said plea agreement or that said plea agreement set limitations on petitioner’s tax_liability for the years at issue alleges that petitioner’s plea agreement contained the following language this plea agreement concerns criminal liability only except as expressly set forth in this agreement nothing herein shall constitute a limitation waiver or release by the united_states or any of its agencies of any administrative or judicial civil claim demand or cause of action it may have against defendant in the form petition that petitioner used he erroneously checked the box notice_of_determination instead of the box notice_of_deficiency to indicate the type of respondent’s determinations that he was disputing in the petition there is a total of only three sentences we presume therefore that respon- dent intended to refer to the second and third sentences not to the second third and fourth sentences or any other person or entity denies remaining material allegations of fact if any respondent further affirmatively alleged in the answer alleges further answering the petition respondent a during tax_year petitioner owned and operated globel star communications inc globel star a computer modem repair business b petitioner was president manager and owner of globel star petitioner was required to report all income and expenses related to the business on forms 1120s filed by the corpo- ration petitioner was also required to report all income he received from the business including his share of the net profit of the business on his personal tax_return form_1040 c during petitioner diverted funds from the business to himself by means of cash withdrawals and the use of business checks to pay personal expenses d petitioner knowingly and willfully failed to report the cash withdrawals or the payment of personal expenses by the business as income on his form_1040 e petitioner sought to conceal the cash withdrawals and use of business checks to pay personal expenses by inflating business_expenses on globel star’s form_1120s f on or about date petitioner willfully made and subscribed and caused to be made and subscribed a form_1040 for tax_year which was signed under penalty of perjury and filed with respondent which petitioner did not believe to be true and correct as to every matter in that said return reported on line that petitioner’s total income was dollar_figure petitioner knew and believed that his income exceeded dollar_figure in that he knowingly and willfully failed to include additional income of approximately dollar_figure he received from the operation of globel star petitioner did so with the intent of defrauding respondent g on or about date petitioner filed an amended form_1040 reporting a corrected tax_liability of dollar_figure petitioner’s self-reported liability was then assessed by respondent h during tax_year petitioner owned and operated globel star communications inc globel star a computer modem repair business i petitioner was president manager and owner of globel star petitioner was required to report all income and expenses related to the business on forms 1120s filed by the corpo- ration petitioner was also required to report all income he received from the business including his share of the net profit of the business on his personal tax_return form_1040 j during petitioner diverted funds from the business to himself by means of cash withdrawals and the use of business checks to pay personal expenses k petitioner knowingly and willfully failed to report the cash withdrawals or the payment of personal expenses by the business as income on his form_1040 petitioner sought to conceal the cash withdrawals and use of business checks to pay personal expenses by inflating business_expenses on globel star’s form_1120s m on or about date petitioner willfully made and subscribed and caused to be made and subscribed a form_1040 for tax_year which was signed under penalty of perjury and filed with respondent which petitioner did not believe to be true and correct as to every matter in that said return reported on line that petitioner’s total income was dollar_figure petitioner knew and believed that his income exceeded dollar_figure in that he knowingly and willfully failed to include additional income of approximately dollar_figure he received from the operation of globel star petitioner did so with the intent of defrauding respondent n on or about date petitioner filed an amended form_1040 reporting a corrected tax_liability of dollar_figure petitioner’s self-reported liability was then assessed by respondent o during tax_year petitioner owned and operated globel star communications inc globel star a computer modem repair business p petitioner was president manager and owner of globel star petitioner was required to report all income and expenses related to the business on forms 1120s filed by the corpo- ration petitioner was also required to report all income he received from the business including his share of the net profit of the business on his personal tax_return form_1040 q during petitioner diverted funds from the business to himself by means of cash withdrawals and the use of business checks to pay personal expenses r petitioner knowingly and willfully failed to report the cash withdrawals or the payment of personal expenses by the business as income on his form_1040 s petitioner sought to conceal the cash withdrawals and use of business checks to pay personal expenses by inflating business_expenses on globel star’s form_1120s t on or about date petitioner willfully made and subscribed and caused to be made and subscribed a form_1040 for tax_year which was signed under penalty of perjury and filed with respondent which petitioner did not believe to be true and correct as to every matter in that said return reported on line that petitioner’s total income was dollar_figure petitioner knew and believed that his income exceeded dollar_figure in that he knowingly and willfully failed to include additional income of approximately dollar_figure he received from the operation of globel star petitioner did so with the intent of defrauding respondent u on or about date petitioner filed an amended form_1040 reporting a corrected tax_liability of dollar_figure petitioner’s self-reported liability was then assessed by respondent v during tax_year petitioner owned and operated globel star communications inc globel star a computer modem repair business w petitioner was president manager and owner of globel star petitioner was required to report all income and expenses related to the business on forms 1120s filed by the corpo- ration petitioner was also required to report all income he received from the business including his share of the net profit of the business on his personal tax_return form_1040 x during petitioner diverted funds from the business to himself by means of cash withdrawals and the use of business checks to pay personal expenses y petitioner knowingly and willfully failed to report the cash withdrawals or the payment of personal expenses by the business as income on his form_1040 z petitioner sought to conceal the cash withdrawals and use of business checks to pay personal expenses by inflating business_expenses on globel star’s form_1120s aa on or about date petitioner willfully made and subscribed and caused to be made and subscribed a form_1040 for tax_year which was signed under penalty of perjury and filed with respondent which petitioner did not believe to be true and correct as to every matter in that said return reported on line that petitioner’s total income was dollar_figure petitioner knew and believed that his income exceeded dollar_figure in that he knowingly and willfully failed to include additional income of approximately dollar_figure he received from the operation of globel star petitioner did so with the intent of defrauding respondent bb on or about date petitioner sub- mitted to respondent an amended form_1040 reporting a corrected tax_liability of dollar_figure this form was not filed by respondent and petitioner’s self-reported liability has not been assessed petitioner did not file a reply to the answer pursuant to rule c each of the following matters set forth in respondent’s request for admissions which essentially restates many of the all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years at issue affirmative allegations in the answer is deemed admitted see eg 85_tc_267 during taxable years and petitioner owned percent of globel star communications inc globel star a computer modem repair business and served as its president and manager petitioner filed form_1040 u s individual_income_tax_return for each of his taxable years return return return and return petitioner diverted funds received on behalf of globel star by means of cash withdrawals and the use of business checks to pay personal expenses he did not report those diverted funds as income in his return return return or return petitioner concealed the funds of globel star that he diverted as described above by deliberately inflating business_expenses that globel star claimed in form_1120s u s income_tax return for an s_corporation that it filed for each of its taxable years and petitioner failed to file any response to respondent’s request for admis- sions petitioner knowingly and willfully failed to report in his return return return and return income of approximately dollar_figure dollar_figure dollar_figure and dollar_figure respectively that he received during those years from the operation of globel star petitioner’s failure to do so was with the intent to evade or defeat federal_income_tax tax for each of his taxable years and petitioner knew that his failure to report in his return return return and return the respective amounts of income as described above would result in his claiming in those returns respective tax_liabilities that were less than the respective tax_liabilities that were required to be shown in those returns during each of his taxable years and petitioner consistently engaged in illegal gambling activities he supported those illegal gambling activities during each of those years with the funds that he had diverted from globel star petitioner entered into a plea agreement in the u s district_court for the northern district of illinois in which he pleaded guilty to violating sec_7206 by knowingly and willfully filing false tax returns for his taxable years and respectively in that plea agreement petitioner also admitted to knowingly and willfully filing false tax returns for his taxable years and respectively respondent issued a notice_of_deficiency notice to petitioner with respect to his taxable years and in that notice respondent determined the following deficiency in and fraud penalties under sec_6663 on petitioner’s tax taxable_year deficiency -0- -0- -0- dollar_figure fraud_penalty dollar_figure dollar_figure dollar_figure dollar_figure this case was called from the calendar calendar call at the trial session of the court that began on date in chicago illinois chicago trial session counsel for respondent appeared there was no appearance by or on before respondent issued the notice petitioner had submitted to respondent an amended tax_return for each of his taxable years and in which he showed the corrected tax_liability for each of those years respondent processed and had filed petitioner’s amended tax returns for and and assessed the corrected respective tax_liabilities shown therein respondent did not process or have filed petitioner’s amended tax_return for his taxable_year and did not assess the tax_liability shown therein behalf of petitioner and respondent filed the motion before us in that motion respondent represented the following facts that petitioner does not dispute before the calendar call on date despite repeated attempts to contact petitioner by respondent’s counsel petitioner failed to cooperate with respondent’s counsel in preparing this case for trial and or attempting to settle it thus petitioner failed to comply with certain rules of the court and our standing_pretrial_order dated date petitioner’s failure to cooperate with respon- dent’s counsel is evidenced by the following actions or inactions of petitioner on date respondent sent a letter date letter to petitioner at the address shown in the petition respondent’s counsel asked petitioner to provide certain specified documents answers to questions pertaining to his case and his in an order dated date october order we ordered petitioner’s address of record changed to a different address ie p o box south elgin illinois petitioner’s new address because respondent informed us at the calendar call that petitioner’s address was no longer the address shown for him in our records in that order we also ordered petitioner to file a response to respondent’s motion that was to be received by date on date petitioner electronically submitted a document titled response that we had filed on date as his response to respon- dent’s motion that response puzzlingly stated only the following responding to court date october to set request new trial date i confirm the new address is petitioner’s new address shown in the october order and responding before november th th telephone number respondent’s counsel proposed that petitioner meet with her on date pincite a m the date letter was returned to respondent undelivered and petitioner did not attend the proposed meeting on date respondent served a copy of respondent’s request for admissions on petitioner at the address shown in the petition on date after having made an extensive search for reliable con- tact information for petitioner respondent’s counsel ascertained a telephone number for petitioner and had a telephone call date telephone call with him during that call petitioner provided respondent’s counsel with his telephone number and his mailing address at p o box south elgin illinois during the date telephone call respondent’s counsel attempted to schedule a meeting with petitioner to discuss his case but he indicated that he would have to check his schedule and call her back on date respondent’s counsel sent a letter date letter to petitioner at the address that he had given her on the preceding day she proposed in that letter that petitioner have a conference with her by no later than date respondent’s counsel enclosed with the letter a copy of the request for admissions that respondent had served on petitioner on date see supra note at petitioner’s address of record on that date in both the date letter and the date telephone call respondent’s counsel emphasized to petitioner that the statements in the request for admissions would be deemed admitted by him if he did not file a response to that request by date respondent’s counsel spoke again with petitioner on an unspecified date between august and post-date discussion petitioner indicated during that discussion that he did not know whether he would file a response to the request for admissions petitioner asked during the post-date discussion with respondent’s counsel about the consequences of his failure to appear when his case was called at the chicago trial session respondent informed petitioner that if he failed to appear at that session respondent would file a motion for default judgment petitioner then asked respondent’s counsel to call him in early september to schedule a time for a meeting to discuss his case the post-date discussion was the last time respondent’s counsel spoke with petitioner despite the following attempts to do so respondent’s counsel telephoned petitioner on september and and left messages attempting to schedule a meeting petitioner never responded to those messages on date respondent’s counsel sent a letter to petitioner at the address that he had provided to her during the date telephone call that letter asked petitioner to contact respondent’s counsel and reminded him of his obligation under rule to inform the court of any change in his address respondent’s counsel called petitioner on october and and left messages that respondent’s counsel would file a motion for default judgment if there was no appearance by him or on his behalf at the calendar call on date at the chicago trial session on date a copy of respondent’s pretrial memorandum was mailed to petitioner both at the address shown in the petition and at the address that petitioner gave her during the date telephone call petitioner bears the burden_of_proof with respect to the deficiency determination for his taxable_year see rule a respondent bears the burden_of_proof with respect to the fraud_penalty under sec_6663 for each of petitioner’s taxable years and and respondent must satisfy that burden by clear_and_convincing evidence see sec_7454 rule b on the record before us we find petitioner in default under rule a we further find on that record that the undenied admissions and the well-pleaded facts in the answer establish facts requiring a decision in respondent’s favor with our holding petitioner in default has the effect of admitting well-pleaded facts in the answer see eg 91_tc_1049 aff’d 926_f2d_1470 6th cir respect to both the deficiency determination for petitioner’s taxable_year on which petitioner has the burden_of_proof and the fraud_penalty under sec_6663 for each of his taxable years and on which respondent has the burden_of_proof to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
